JOHNSON, J.
The plaintiff, Corissa Desaulnier, appeals the Superior Court’s {Groff, J.) dismissal of her suit against the defendant, Manchester School District (school district). Desaulnier argues that the court erred in ruling her suit barred by the statute of limitations, RSA 508:8 (1983). We reverse and remand.
*337Desaulnier’s action is based on an injury she allegedly suffered while cheerleading for Manchester’s West High School on March 10, 1990. Desaulnier turned eighteen on March 31, 1991, and therefore had until March 30, 1993, to bring suit against the school district. RSA 508:8. On January 14, 1992, Desaulnier’s attorney notified the city’s office of risk management that Desaulnier was making a claim against the school district. After investigating the matter, the city denied liability. On March 8, 1993, Desaulnier’s attorney completed and signed a writ, with a May 1993 return date, naming the school district as defendant. On March 18, she sent a copy of the writ to school district officials, asking if they would voluntarily accept service, thereby avoiding formal service by a sheriff. The city solicitor’s office replied on March 26 that the school district would not and suggested the city as a better defendant. On April 2, Desaulnier’s attorney prepared and signed a writ against the city, serving it on April 7.
In August 1993, the city moved to dismiss the April 2 writ based on the statute of limitations. Later that month, Desaulnier moved to extend the return date on the March 8 writ against the school district, which had yet to be served. The Superior Court (Barry, J.) granted this motion, as well as Desaulnier’s subsequent motion for voluntary nonsuit in her case against the city. The school district, represented by the same attorneys as the city, then moved to dismiss the March 8 writ, again based on the statute of limitations. The court granted the motion after an evidentiary hearing, citing Hodgdon v. Weeks Memorial Hospital, 122 N.H. 424, 445 A.2d 1116 (1982).
The court found:
It is undisputed that at the time the plaintiff’s counsel prepared the writ in this case, she did so with the intention of having it served on the defendant. However, upon preparing and serving the writ against the City, her intention in regard to the first writ changed. The plaintiff’s counsel was unsure of the identity of the appropriate defendant. While she believed the City of Manchester was the correct defendant, she was not prepared to abandon her prior writ completely. However, her intent to serve the School District became conditional. Plaintiff’s counsel intended to serve the School District only if she were proven wrong in her choice of the City as the defendant. In other words, the termination of the suit against the City was a precondition to her service of the writ against the School District.
*338Desaulnier appealed. The school district did not appeal the court’s extension of the return date for the March 8 writ.
The question presented is whether Desaulnier brought her action against the school district within the time allowed by the statute of limitations, RSA 508:8. Desaulnier did not provide this court with a transcript of the evidentiary hearing on the school district’s motion to dismiss, although it was her burden to do so. SUP. CT. R. 13(3), 15. We therefore assume that the superior court’s findings of fact were supported by the evidence and review only for errors of law. Rix v. Kinderworks Corp., 136 N.H. 548, 553, 618 A.2d 833, 836 (1992).
“Since 1820 it has been clear that an action begins when a plaintiff or his counsel completes a writ with the intention to cause it to be served on the defendant.” Maguire v. Merrimack Mut. Fire Ins. Co., 125 N.H. 269, 272, 480 A.2d 112, 113 (1984) (emphasis added); see Arsenault v. Scanlon, 139 N.H. 592, 594, 660 A.2d 1110, 1112 (1995). “It is the intention and act combined, which, in fact, constitute the institution of the suit.” Society for Propagating the Gospel v. Whitcomb, 2 N.H. 227, 230 (1820).
Because suing out the writ with a view to service is an act of legal diligence within the time of limitation; it shows, that the party has not slumbered the period prescribed to bar his rights; and, therefore, rebuts the inference of payment, release, or other species of discharge, on which the [limitations] statute is principally bottomed.
Id. at 232. There is a rebuttable presumption “that the date of the writ is the true time when the action was brought.” Id. at 230.
This court has recognized three exceptions to the general rule fixing a suit’s commencement time at the date specified on the writ. First, if a plaintiff alters a writ prior to serving it, the suit’s commencement date becomes the date of alteration. Id. Second, if a plaintiff completes a writ, but intends to serve it only upon the happening of some event, the action cannot be considered commenced on the date of the writ. Hodgdon, 122 N.H. at 426, 445 A.2d at 1118; Mason v. Cheney, 47 N.H. 24, 25 (1866). Third, if the writ “cannot be served until some further act is done,” Clark v. Slayton, 63 N.H. 402, 402, 1 A. 113, 113 (1885) (emphasis added), the suit commences when that act is done.
The school district is unable to rebut the presumption that Desaulnier’s action against it began on March 8, 1993, the date of the writ. The superior court specifically found that “at the time [Desaulnier’s] counsel prepared the writ in this case, she did so with *339the intention of having it served on the defendant. ’ The school district does not contest this finding. Moreover, none of the exceptions to the general rule apply. Desaulnier’s attorney never altered the March 8 writ. In addition, at the time she completed it, her intention to serve it was unconditional and nothing prevented her from doing so.
The school district relies on the superior court’s finding that Desaulnier’s attorney’s intent to serve the March 8 writ became conditional on March 26 and remained so through the expiration of the limitations period. This court, however, has never recognized an exception based on a changed intention. Since 1820, a plaintiff’s intention has been scrutinized only at the moment the writ is completed. “It is the intention and act combined, which, in fact, constitute the institution of the suit.” Society for Propagating the Gospel, 2 N.H. at 230.
Moreover, the school district advances no pressing reasons for creating such an exception. Desaulnier’s attorney notified the city of the claim more than one year before the limitations period expired and sent copies of the writ to school district officials on March 18, 1993. “The rationale for the statute of limitations, which is to insure that defendants receive timely notice of actions against them, is not applicable in a case such as this one where the defendant actually received notice within the limitation period.” Dupuis v. Smith Properties, Inc., 114 N.H. 625, 629, 325 A.2d 781, 783 (1974) (wrong defendant served); see Brady v. Duran, 119 N.H. 467, 469, 403 A.2d 416, 418 (1979). “Informality will not nullify the notice so long as defendant receives actual knowledge.” Dupuis, 114 N.H. at 630, 325 A.2d at 783.
The school district contends that a holding in Desaulnier’s favor “would essentially eliminate any statute of limitations. It would permit a party to prepare a number of writs against different defendants and ‘hold them in reserve’ until some indefinite future date.” We disagree. A plaintiff who prepares a number of writs and holds them in reserve does not have the requisite intention, at the time they are completed, to serve them. See Society for Propagating the Gospel, 2 N.H. at 230.
The school district’s argument also does not account for a plaintiff’s obligation to serve a writ by its return date. The return date serves as a safety valve to prevent unfairness that might arise because of a plaintiff’s changed intentions. If a plaintiff moves to extend the return date of a writ, as Desaulnier did, the superior court may grant or deny the motion according to the equities of the case. SUPER. Ct. R. 3; cf. Preface, SUPER. CT. R. (rules may be *340waived because of accident, mistake, or misfortune); Dupuis, 114 N.H. at 629, 325 A.2d at 783.
The school district did not appeal the court’s extension of the return date, and such an appeal would not have been successful. The record indicates that the delay in service stemmed from Desaulnier’s attorney’s attempt to spare school district officials the embarrassment of formal service, as well as her reliance on the suggestion of-the city solicitor’s office to name the city as the defendant. Although these acts of courtesy and cooperation were not required, they caused the school district no prejudice. Such acts should therefore be encouraged, not punished. Cf. In re Proposed New Hampshire Rules of Civil Procedure, 139 N.H. 512, 516-17, 520, 659 A.2d 420, 422-23, 425 (1995) (emphasizing justice over procedural technicalities and noting the collegiality of our bar).
We conclude that Desaulnier’s action against the school district should not have been dismissed and therefore reverse and remand for further proceedings.

Reversed and remanded.

THAYER, J., and HORTON, J., dissented; the others concurred.